Citation Nr: 1041178	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  04-39 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a shell fragment wound 
of the right forearm.

3.  Entitlement to service connection for a shell fragment wound 
of the right calf.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in September 2005 by the undersigned 
Veterans Law Judge.  A transcript is associated with the claims 
file.

In June 2007, the Board remanded these claims for additional 
development.  The issues of entitlement to service connection for 
shell fragment wound of the right forearm and right calf are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to stressors he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304 (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or  
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is claiming service connection for PTSD.  The Veteran 
reported several stressors including that while station at Bien 
Hoa Airbase, the camp was bombed repeatedly.

The Board notes that due to conflicting records provided, there 
was a question as to whether the Veteran received the Purple 
Heart Medal.  A correspondence from the Department of the Navy in 
September 2010 stated that the Veteran's request for a Purple 
Heart Medal on September 1983 was denied.  Additionally, the 
letter stated that although the Veteran's records failed to 
reveal evidence that he engaged the enemy in combat while serving 
in Vietnam, it does not mean that he did not serve in a combat 
operation in some capacity.  See September 2010 Department of the 
Navy letter.

The RO attempted verification of the Veteran's stated stressors.  
Personnel records indicate the Veteran was stationed at the Bien 
Hoa Airbase from November 1972 to February 1973.  Verification of 
multiple attacks on the Airbase was obtained and the Veteran's 
stressor was corroborated.

Post-service records indicate the Veteran has been diagnosed with 
PTSD on several occasions.  Private medical records indicate the 
Veteran was diagnosed with PTSD in August 2001.  Additionally, 
the Veteran was admitted to an in-patient alcohol treatment VA 
program, during which they diagnosed him with PTSD based on his 
symptoms and reports of incidents during the war.  See October 
2001 VA discharge summary.

The Veteran was afforded a VA examination in December 2001.  The 
Veteran reported his symptoms and described his stressor of the 
attacks on Bien Hoa.  The Veteran was diagnosed with PTSD, based 
on DSM-IV criteria.  

The Veteran testified in September 2005 that he felt his life was 
in jeopardy during the bombings at Bien Hoa.  See September 2005 
Hearing Transcript.

The Veteran was afforded a VA examination in April 2010.  The 
examiner stated that the Veteran did provide a narration of 
symptoms satisfying criterion set B for the diagnosis of PTSD, as 
he only has memories when going into his bedroom where he has 
memorabilia on the walls.  The Veteran did have sufficient number 
of symptoms in cluster C to defend the diagnosis and he did have 
symptoms in cluster D; however, to conform to DSM-IV rules, the 
Veteran's disorder did not qualify as PTSD.  Therefore, the 
Veteran was diagnosed with dysthymia.

The Board notes that originally, in the August 2003 rating 
decision, the Veteran was denied service connection for PTSD on 
the basis that his stressors were not corroborated.  Once the 
stressors were corroborated, the Veteran was denied PTSD for not 
having a current diagnosis.

Evidence demonstrates that the Veteran had a diagnosis of PTSD 
based on his self-reported stressors, at the time, in December 
2001.  The Veteran's stressors have since been corroborated.  The 
Board finds that service connection is warranted as the Veteran 
was diagnosed with PTSD on multiple occasions during the course 
of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service connection 
even though the disability resolves prior to the Secretary's 
adjudication of the claim).  

In conclusion, based on the verification of the Veteran's 
stressor and his diagnosis of PTSD during the course of the 
appeal, the Board finds that service connection for PTSD is 
warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran is also seeking entitlement to service connection for 
a shell fragment wound to the right forearm and right calf.

The Board finds the duty to assist has not been met.  The Veteran 
testified during his September 2005 hearing that his right 
forearm and right calf were wounded when his camp in Bien Hoa 
Airbase was under mortar attack in November 1972.  It has been 
confirmed that the Veteran's camp was under attack on multiple 
occasions during the period the Veteran was there between 
November 1972 to February 1973.  See March 2010 PTSD Stressor 
Verification Review Memorandum.  Additionally, the Board notes 
that service treatment records indicate the Veteran sought 
treatment for a laceration of his right arm in November 1972 
while at Bien Hoa.  Furthermore, the Veteran has submitted copies 
of letters sent to his parents while in Vietnam describing how he 
received a cut to his arm during a bombing attack in November 
1972.

The Veteran was afforded a VA examination in December 2001.  
Shrapnel wounds to the right forearm and right calf were noted to 
be asymptomatic at the time.  However, no medical opinion was 
provided.  The Board finds the Veteran should be afforded a new 
VA examination specifically for the claimed disorders and a 
medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for shell fragment wounds to the right 
forearm and right calf.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the shell 
fragment wounds of the right forearm and 
right calf are causally or etiologically 
related to service. 

In providing this opinion, the 
examiner must acknowledge and discuss 
the Veteran's account of the injuries, 
the service treatment records report 
of a laceration to the right arm, and 
any lay evidence of a continuity of 
symptomatology.  

The examiner is also reminded that an 
examination is inadequate where the 
examiner does not comment on the 
Veteran's report of in-service 
symptoms and instead relies on the 
absence of evidence in the service 
treatment records to provide a 
negative opinion.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  After all of the above actions have 
been completed, readjudicate the claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


